15 So. 3d 933 (2009)
Jonathan COMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3664.
District Court of Appeal of Florida, First District.
August 12, 2009.
Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant's counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We affirm the appellant's conviction and sentence, but reverse and remand for correction of a scrivener's error.
The jury found the appellant guilty of section 810.02(3)(a), Florida Statutes, burglary of a dwelling. The trial court properly pronounced judgment, but the written judgment indicates that the appellant was *934 convicted of section 810.02(2)(b), Florida Statutes. The trial court is therefore directed to conform the written judgment to its oral pronouncement.
WEBSTER, BENTON, and ROBERTS, JJ., concur.